Citation Nr: 1038102	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for frostbite/cold injury to 
bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1963 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Board notes that the Veteran initially filed a 
claim for service connection with respect to his right foot.  
However, the RO has adjudicated the Veteran's claim as 
entitlement to service connection for a bilateral foot condition 
and the Veteran has also testified with respect to symptoms of 
the right and left feet.  Therefore, the issue has been 
characterized as shown above.    

A hearing was held on June 30, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  The Veteran was also afforded a hearing with a 
Decision Review Officer (DRO) on April 18, 2007.  A transcript of 
the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reason for Remand:  To obtain Social Security Administration 
records.  

The record reveals that the Veteran is in receipt of Social 
Security Administration (SSA) records.  In an April 2006 
statement, the Veteran's representative noted that the Veteran 
would like to notify the VA of his award of Social Security 
benefits.  The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must obtain Social Security 
Administration decisions and records which may have a bearing on 
the Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 
Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the 
context of the duty to assist in obtaining records, the relevance 
of the documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There 
is no indication that any effort has been made to secure the SSA 
decision awarding such benefits or any associated medical 
records.  Thus, the SSA records should be obtained and 
incorporated into the claims file.  38 U.S.C.A. § 5103A (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from the 
SSA, and specifically request a copy of the 
decision awarding any benefits and copies of 
the medical records, upon which the SSA based 
its decision.

2.  Thereafter, VA should readjudicate the 
issue on appeal.  If the issue remains 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


